741 A.2d 666 (1999)
In re ADOPTION OF A.M.R.
Appeal of L.J.D., Natural Mother.
In re Adoption of J.M.M.
Appeal of L.J.D., Natural Mother.
In re Adoption of S.R.M.
Appeal of L.J.D., Natural Mother.
Supreme Court of Pennsylvania.
Submitted July 26, 1999.
Decided October 28, 1999.
Peggy Hooker, Hooker & Broker, Greensburg, for L.J.D. Natural Mother.
Mary Ann Petrillo, Huntingdon, for Guardian Ad Litem.
James L. Liberto, Westmoreland County Children's Bureau, Kensington, for Westmoreland's Children's Bureau.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior reports: Pa.Super., 731 A.2d 190, 731 A.2d 190, 731 A.2d 202.

ORDER
PER CURIAM:
AND NOW, this 28th day of October, 1999, the order of the Superior Court is reversed, and the case remanded to the orphans' court for an adequate evaluation of the needs and welfare of the children, A.M.R., J.M.M., and S.R.M., taking into account whatever bonds may exist between the children and Appellant, as well as the emotional effect that termination will have upon the children. See In re Adoption of E.D.M., 550 Pa. 595, 708 A.2d 88 (1998); In re E.M., 533 Pa. 115, 620 A.2d 481 (1993). Jurisdiction is relinquished.